On December 17,1965, tbe court rendered an opinion (173 Ct. Cl. 1053, 354 F. 2d 358) holding that plaintiff was entitled to recover with the amount to be determined in further proceedings pursuant to Rule 47 (c). On July 21,1966, the court ordered that the recommendation of the trial commissioner be adopted and judgment be entered for plaintiff in the total sum of $41,295.63 of which sum $3,608.40 be paid to plaintiff’s Civil Service Retirement Fund account, and $372.00 be paid to plaintiff’s Federal Employees Group Life Insurance Fund account.